Case 1:98-cr-01101-ILG Document 256 Filed 03/26/19 Page 1 of 1 PageID #: 4153




                                                            Robert S. Wolf
                                                            Direct: 212.554.7825 Fax: 917.206.7784
                                                            rwolf@mosessinger.com

                                                            March 26, 2019

VIA ECF

Hon. I. Leo Glasser
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

            Re: U.S. v. Felix Sater, 98 Cr. 1101 (ILG)

Dear Judge Glasser,

         I represent defendant Felix Sater in the above-captioned matter and write in response to
the letter dated March 20, 2019, from C. Collins (ECF No. 250), which seeks the unsealing of the
documents filed as docket (ECF) entries 16, 17 and 28. Mr. Sater has no objection to the
unsealing of these three documents.

        The Court’s consideration is greatly appreciated.

                                                            Respectfully,
                                                            /S/ Robert S. Wolf
                                                            Robert S. Wolf
cc:    All Parties via ECF
